Title: The Stand No. V, [16 April 1798]
From: “Titus Manlius”,Hamilton, Alexander
To: 



[New York, April 16, 1798]

To estimate properly the conduct of revolutionary France towards the United States the circumstances which have reciprocally taken place must be viewed together. It is a Whole not a Part which is to be contemplated. A rapid Summary, nevertheless, of the most material is all that can be presented.
Not only the unanimous good wishes of the citizens of this country spontaneously attached themselves to the Revolution of France in its first stages But no sooner was the change from monarchy to a Republic officially announced than our Government, consulting the principles of our own revolution and the wishes of our citizens, hastened to acknowlege the new order of things. This was done to the last Minister sent by Louis the XVI, before the arrival of the first envoy from the republic. Genet afterwards came—his reception by the Government was cordial, by the people enthusiastic.
The Government did not merely receive the Minister of the Republic, in fact, and defer the obligation of Treaties till the contest concerning its establishment had been terminated by success: But giving the utmost latitude to the maxim that real treaties bind nations notwithstanding revolutions of Government, ours did not hesitate to admit the immediate operations of the antecedent treaties between the two countries; though the revolution could not be regarded as yet fully accomplished; though a warrant for a contrary policy might have been found in the example of France herself and though the treaties contained several stipulations which gave to her important preferences relative to war & which were likely to give umbrage to the powers coalesced against her.
In acknowleging the republic, the U States preceded every other nation. It was not till a long time after that any of the neutral powers followed the example. Had prudence been exclusively consulted, our Government might not have done all that it did at this juncture, when the case was very nearly Europe in arms against France.
But good faith and a regard to consistency of principle prevailed over the sense of danger. It was resolved to encounter it; qualifying the step by the manifestation of a disposition to observe a sincere neutrality as far as should consist with the stipulations of Treaty. Hence the proclamation of neutrality.
It ought to have no small merit in the eyes of France that at so critical a period of her affairs we were willing to run risks so imminent. The fact is, that it had nearly implicated us in the war on her side at a juncture when all calculations were against her, and when it was certain she could have afforded us no protection or assistance.
What was the return? Genet came with neutrality on his lips but war in his heart. The instructions published by himself and his practice upon them demonstrate that it was the premeditated plan to involve us in the contest not by a candid appeal to the judgment friendship or interest of our country but by alluring the avarice of bad citizens into acts of predatory hostility by instituting within our territory military expeditions against nations with whom we were at peace. And when it was found that our Executive would not connive at this insidious plan, bold attempts were made to create a scism between the people and the government and consequently to sow the seeds of civil discord insurrection and revolution. Thus began the Republic.
It is true that the Girondist Faction having been subverted by that of Robespierre, our complaint of the Agent of the former was attended with success. The spirit of vengeance came in aid of the justice of our demand. The offending Minister was recalled with disgrace. But Robespierre did not fail in a public speech to give a gentle hint of delinquency in the United States, sufficiently indicating that the authors and the manner were more in fault in his opinion than the thing. It was not then expedient to quarrel with us. There was still a hope that a course of things, or more dextrous management might embark us in the war as an auxiliary to France.
The Treaties were made by us the criterion of our duty; but as they did not require us to go to war, as France did never even pretend this to be the case, listening to the suggestions not only of interest but of safety, we resolved to endeavour to preserve peace. But we were equally resolved to fulfil our real obligations in every respect. We saw without murmur our property seized in belligerent vessels; we allowed to French Ships of War and privateers all the peculiar exclusive privileges in our ports to which, they were entitled by our treaties upon fair construction, upon a construction fully concurred in by the political leader
   
   Mr. Jefferson.

 of the adherents to France—we went further, and gratuitously suffered her to sell her prizes in our country, in contravention perhaps of the true principles of neutrality—we paid to her new government the debt contracted by us with the old not only as fast as it became due but by an anticipation which did not give pleasure to her enemies. While our government was faithful; our citizens were zealous. Not content with good wishes they adventured their property and credit in the furnishing of supplies to an extent that showed in many cases the cooperation of zeal with interest. Our country, our Merchants and our ships in the gloomy periods of her Revolution have been the organs of succours to France to a degree which give us an undoubted title to the character of very useful friends.
Reverse the medal. France from the beginning has violated essential points in the Treaties between the two countries. The first formal unequivocal act by either of the belligerent parties interfering with the rule that “free ships make free goods” was a decree of the French Convention. This violation has been persisted in and successive violations added till they amount to a general war on our commerce.
First the plea of necessity repelled our feeble and modest complaints of infractions. Next the plea of delinquencies on our part was called in aid of the depredations which it was found convenient to practice upon our trade. Our refusal to record privileges not granted by our Treaties but claimed by misconstructions destitute even of plausibility, privileges which would have put us at once in a state of war with the enemies of France the reciprocal application to them of principles originally established against their remonstrances in favour of France
   
   * Note. This was the case as to the horses procured by the British in Virginia. France had before freely procured military supplies in our Country. The British Minister had remonstrated. The reply, adhered to, was that belligerent powers had a right to procure supplies in a neutral country.

 occasioned embarrassments to her privateers, arising from the established forms of our courts and the necessity of vigilance to frustrate her efforts to entangle us against our will in the war—delays in giving relief in a few instances rendered unavoidable by the nature of our government and the great extent of our territory—these were so many topics of bitter accusation against our government and of insult as rude as was unmerited. Our citizens in judging whether the accusation was captious or well founded ought to bear in mind that most of the transactions on which it was predicated happened under the administrations of Jefferson and Randolph; and, as is well ascertained with their full assent & cooperation. They will not readily suppose that these very cunning men were the dupes of colleagues actuated by ill will towards France; but they will discover in this union opinon among men of very opposite principles, a strong probability that our government acted with propriety and that the dissatisfaction of France, if more than a colour, was unreasonable.
Hitherto the progress, no less than the origin of our controversy with France, exhibits plain marks of a disposition on her part to disregard those provisions in the treaties which it was our interest should be observed by her, to exact from us a scrupulous performance of our engagements and even the extension of them beyond their true import—to embroil us with her enemies contrary to our inclination and interest and without even the allegation of a claim upon our faith—to make unreasonable demands upon us the grounds of complaints against us and excuses to violate our property and rights, to divide our nation and to disturb our government.

Many of the most determined advocates of France among us appear latterly to admit that previous to the Treaty with Great Britain, the complaints of France against the U States were frivolous, those of the United States against France real and serious. But the Treaty with G Britain, it is affirmed, has changed the ground. This, it is said, has given just cause of discontent to France—this has brought us to the verge of war with our first ally and best friend—to this fatal instrument are we indebted for the evils we feel and the still greater which impend over our heads.
These suggestions are without the shadow of foundation; They prove the infatuated devotion to a foreign power of those who invented them and the easy credulity of those with whom they have obtained currency. The evidence of a previous disposition in France to complain without cause and to injure without provocation is a sufficient comment upon the resentment she professes against the Treaty. The partiality or indulgence with which the ill treatment received from her prior to that event was viewed by her decided partisans is a proof of the facility with which they credit her pretences and palliate her aggressions.
The most significant of the charges against the Treaty, as it respects France, is that it abandonned the rule of free ships making free goods—that it extended unduely the list of contraband articles and gave colour to the claim of a right to subject provisions to seizure—that a Treaty of amity with the enemy of France in the midst of a war was a mark of preference to that enemy and of ill will to her. The replies which have been given to these charges are conclusive.

As to the first point—The stipulation of two powers to observe between themselves a particular rule in their respective wars a rule too innovating upon the general law of nations can on no known or reasonable principle of interpretation be construed to intend that they will insist upon that rule with all other nations, and will make no treaty with any however beneficial in other respects which does not comprehend it. To tie up the will of a nation and its power of providing for its own interests to so immense an extent required a stipulation in positive terms. In vain shall we seek in the Treaty for such a stipulation or its equivalent. There is not even a single expression to imply it. The idea is consequently no less ridiculous than it is novel. The cotemporary proceedings legislative and judiciary of our government shew that it was not so understood in this country. Congress even declined to become a formal party to the armed neutrality, of which it was the basis; unwilling to be pledged for the coercive maintenance of a principle which they were only disposed to promote by particular pacts. It is equally futile to seek to derive the obligation of the U States to adhere to this rule from the supposition of a change in the law of nations by the force of that league. Neither theory nor practice warrants the attributing so important an effect to a military association springing up in the war and ending with it; not having had the universal consent of nations nor a course of long practice to give it a sanction.
Were it necessary to resort to an auxiliary argument, it might be said with conclusive force, that France having before our Treaty with Great Britain violated in practice the rule in question absolved us from all obligation to observe it, if any did previously exist.
As to the second point—it has been repeatedly demonstrated that the enumeration of contraband in the treaty with Great Britain is agreeable to the general law of nations. But this is a matter from its nature liable to vary according to relative situation, and to be variously modified not only between different nations but between one nation and different nations. Thus in our Treaty with Great Britain some articles are enumerated which are omitted in that with France; in that with France some articles are inserted which are omitted in that with Britain. But it is perhaps the first time that a diversity of this sort has been deemed a ground of umbrage to a third party.
With regard to provisions, the treaty only decides that where by the law of nations they are subject to seizure they are to be paid for. It does not define or admit any new case. As to its giving colour to abuse in this respect, thus if true would amount to nothing. For till some abuse has actually happened and been tolerated to the prejudice of France there was no cause of complaint. The possibility of abuse from a doubtful construction of a Treaty between two powers is no subject of offence to a third. It is the fact which must govern. According to this indisputable criterion, France has had no cause to complain on this account; for since the ratification of the Treaty no instance of the seizure of provisions has occurred & it is known that our government protested against such a construction.
Further, the Treaty has made no change whatever in the actual antecedent state of things to the disadvantage of France.
Great Britain had before the Treaty with the sanction of our Government acted upon the principles, as to free ships making free goods and generally as to the affair of contraband which the treaty recognizes. Nor was That sanction merely tacit but explicit and direct. It was even diplomatically communicated to the Agents of France. If there was any thing wrong therefore in this matter, it was chargeable, not upon the Treaty, but upon the prior measures of the Government, which had left these points mere points of form in the Treaty.
The remaining charge against that instrument involves a species of political metaphysics. Neither the theory of Writers nor the history of nations will bear out the position, that a treaty of amity, between a neutral state and one belligerent party not granting either succours or new privileges relative to war not derogating from any obligation of the neutral state to the other belligerent party is a cause of umbrage to the latter. There can be no reason why a neutral power should not settle differences or adjust a plan of intercourse beneficial to itself with another power because this last happens to be at war with a third. All this must be a mere question of curtesy; and might be uncurtious or otherwise according to circumstances, but never a ground of quarrel. If there even might have been want of curtesy in the U States to have entered into a Treaty of this sort with the enemy of France, had they volunteered it without cogent motives—there could be none in the particular situation. They were led to the Treaty by preexisting differences which had nearly ripened to a rupture, and the amicable settlement of which affected very important interests. No favourable conjunction for this settlement was to be lost. The settlement, by the usual formulas in such cases, would amount to a Treaty of Amity.
Thus is it evident, that the Treaty, like all the rest, has been a mere pretence for ill treatment. But admitting that this was not the case, that it really afforded some cause of displeasure, was this of a nature to admit of no atonement, or of none short of the humiliation of our country?
If the contrary must be conceded, it is certain that our Government has done all that was possible towards reconciliation, and enough to have satisfied any reasonable or just government.
France after the treaty proceeded to inflict still deeper wounds upon our commerce. She has endeavoured to intercept and destroy it with all the ports of her enemies. Nor was this the worst. The spoliation has frequently extended to our trade with her own dominions attended with unparall[el]ed circumstances of rapacity and violence.
The diplomatic representative of the French Government to the U States was ordered to deliver to our government a most insulting manifesto and then to withdraw.
Yet our government, notwithstanding this accumulation of wrongs, after knowing that it had been repeatedly outraged in the person of one Minister, condescended to send another specially charged to endeavour to conciliate. This Minister was known to unite fidelity to his country with principles friendly to France and her revolution. It was hoped that the latter would make him acceptable and that he would be able by amicable explanations and overtures to obviate misunderstanding and restore harmony. He was not received.
Though it was very problematical whether the honor of the U States after this permitted a further advance; yet, the Government anxious if possible to preserve peace concluded to make another and more solemn experiment. A new mission, confided to three extraordinary ministers took place. They were all three in different degrees men well affected to France and her revolution. They were all men of high respectability and among the purest characters of our country. Their powers and instructions were so ample as to have extorted from the most determined opposers of the government, in the two houses of Congress, a reluctant approbation in this instance of the Presidents conduct.
In contempt of established usage and of the respect due to us as an independent people, with the deliberate design of humbling and mortifying our government, these special and extraordinary ministers have been refused to be received. Admitting all the charges brought against us by France to be well founded, still ministers of that description ought on every principle to have been accredited and conferred with, ’till it was ascertained that they were not ready to do as much as was expected. Not to pursue this course was to deny us the rank of an independent nation; it was to treat us as Great Britain did, while we were yet contending with her for this character.
Instead of this, informal Agents probably panders and mistresses, are appointed to intrigue with our envoys. These attending only to the earnest wish of their constituents for peace, stoop to the conference. What is the mishapen result?

Money, money is the burthen of the discordant song of these foul birds of prey. Great indignation is at first professed against expressions in the Presidents speech of May last. The reparation of a disavowal is absolutely due to the honor of the Directory and of the republic; but it turns out that there is a practicable substitute more valuable. The honor of both being a marketable commodity—is ready to be committed for gold.
A douceur of 50000 pounds Sterling for the special benefit of the Directory was to pave the way. Instead of reparation for the spoliations of our commerce exceeding twenty Millions of Dollars, a loan equal to the amount of them is to be made by us to the French Government. Then perhaps a mode might be settled for the liquidation of the claims of our Merchants to be compensated at some future period. The depredations nevertheless were to continue till the Treaty should be concluded, which from the distance between the two countries must at all events take a great length of time, and might be procrastinated indefinitely at the pleasure of the Directory.
In addition to all this we must purchase of the Directory at par Dutch Inscriptions to the amount of thirty two millions of florins and look to the ability of the Batavian Republic to redeem them. Already are these Assignats depreciated to half their nominal value and in all probability will come to nothing; serving merely as a flimsy viel to the extortion of a further & immense contribution.
“Money a great deal of money”
   
   Il faut de’largent—il faut beaucoup d’argent”

 is the cry from the first to last; and our commissioners are assured that without this they may stay in Paris six months without advancing a step. To enforce the argument they are reminded of the fate of Venice.
At so hideous a compound of corruption and extortion, at demands so exorbitant and degrading, there is not a spark of virtuous indignation in an American breast which will not kindle into a flame. And yet there are men—could it have been believed? There are men to whom this country gave birth—vile and degenerate enough to run about the Streets to contradict to palliate to justify to preach the expediency of Compliance. Such men merit all the detestation of all their fellow citizens; and there is no doubt that with time and opportunity they will merit much more from the offended justice of the laws.

T M

